Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                                            Sep 30 2014, 9:38 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

APPELLANT PRO SE:                                 ATTORNEYS FOR APPELLEES:

JOHN B. SIRBU                                     GREGORY F. ZOELLER
Indianapolis, Indiana                             Attorney General of Indiana

                                                  FRANCES BARROW
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

JOHN B. SIRBU,                                     )
                                                   )
       Appellant,                                  )
                                                   )
              vs.                                  )       No. 93A02-1401-EX-23
                                                   )
REVIEW BOARD OF THE INDIANA DEPART-                )
MENT OF WORKFORCE DEVELOPMENT and                  )
IDWD U.I. CLAIMS ADJ. CTR.,                        )
                                                   )
       Appellees.                                  )


                     APPEAL FROM REVIEW BOARD OF THE
              INDIANA DEPARTMENT OF WORKFORCE DEVELOPMENT
                        Case Nos. 13-R-4125 and 13-R-4126



                                      September 30, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       John Sirbu appeals the decision of the Indiana Department of Workforce

Development Unemployment Insurance Review Board (“the Review Board”) denying his

request for reinstatement of his appeals to the Review Board on two determinations of

eligibility for unemployment benefits. However, due to Sirbu’s disregard of the appellate

rules, we do not reach the merits of his appeal.

       We dismiss.

                       FACTS AND PROCEDURAL HISTORY

       An Administrative Law Judge (“ALJ”) for the Department of Workforce

Development set out the facts and procedural history relevant to this appeal as follows:

       The Claimant[, Sirbu,] claimed [unemployment] benefits for the weeks
       ending January 10, 2009, through December 19, 2009. During that time the
       Claimant was paid wages from part-time employment. When the Claimant
       filled out his weekly claims vouchers for those weeks he reported less
       wages than he actually earned or that he did not work at all. If the
       information had been properly reported the Claimant’s benefits would have
       been reduced.

                                           ***

              The Claimant provided confusion as the reason he did not report any
       or all of his earnings during the weeks in question. The Claimant stated
       that he was repeatedly told by Work One representatives that there was no
       problem with working part-time and claiming benefits. The Claimant
       indicated that for the first three months of his claim he interpreted the
       statement that there was no problem with working part-time and claiming
       benefits to mean he did not have to report any earnings from part-time
       employment. The Claimant indicated that in the third month of his claim
       someone told him that he was required to report earnings for part-time
       employment, but that he only had to report an undetermined percentage of
       those earnings. The Claimant then began to report a portion of his
       earnings. The reported amounts were not a consistent percentage of the
       actual earned amount. After providing the information above the Claimant
       alleged that a Work One representative initially told him directly that he did
                                             2
       not have to report income from part-time employment. The [ALJ] finds the
       Claimant’s testimony to be not credible.

                                            ***

              The [ALJ] concludes: The Claimant did not provide a valid reason
       for indicating that he did not work at all or reporting less wages than he
       actually earned on his weekly claim vouchers. The Claimant acted contrary
       to the clearly stated warnings that he saw before he filed the claims. The
       Claimant knowingly falsified material facts that would have reduced his
       benefits.

       DECISION: The Determinations of Eligibility dated August 5, 2013, and
       numbered 13-16429 and 13-16430[, and finding that Sirbu received
       benefits to which he was not entitled,] are AFFIRMED. The Claimant
       knowingly falsified material facts for the same weeks in which he received
       unemployment benefits. The Claimant is subject to the 25% of the benefit
       payment penalty on the regular claim for weeks ending January 10, 2009,
       through May 16, 2009. The Claimant is subject to the 50% of the benefits
       payment penalty on the extended claim for the weeks ending May 23, 2009,
       through December 19, 2009. All wages earned during the weeks of
       overpayment are canceled for future use in establishing unemployment
       insurance entitlement.

Appellant’s App. at 4-5. Sirbu appealed that decision to the Review Board, which

scheduled a hearing on his appeal for December 2. When Sirbu failed to appear for the

December 2 hearing, the Review Board dismissed his appeal. Sirbu filed a request for

the reinstatement of his appeal, which the Review Board denied. This appeal ensued.

                             DISCUSSION AND DECISION

       We do not address the merits of Sirbu’s appeal. As the Review Board points out,

Sirbu’s brief on appeal contains several violations of the appellate rules. We recognize

that Sirbu is proceeding pro se. Nonetheless, it is well settled that pro se litigants are held

to the same standard as are licensed lawyers. Goossens v. Goossens, 829 N.E.2d 36, 43

(Ind. Ct. App. 2005).


                                              3
        Sirbu’s brief wholly fails to comply with Indiana Appellate Rule 46(A)(8)(a),

which requires that the argument must contain the contentions of the appellant on the

issues presented, supported by cogent reasoning. Each contention must be supported by

citations to the authorities, statutes, and the Appendix or parts of the Record on Appeal

relied on. Id. Rule 46(A)(8)(a) is the most important of the appellate rules in that

compliance with it is crucial to this court’s ability to address an appeal.

        Here, Sirbu fails to set out his contentions in a coherent manner, and he does not

present any cogent reasoning.1 Indeed, Sirbu does not include citations to any legal

authority in support of his contentions. And Sirbu does not support his bare allegations

with citations to evidence in the appendix. Finally, Sirbu does not set out the appropriate

standard of review on appeal, in violation of Rule 46(A)(8)(b).

        Our review of Sirbu’s appeal is so hampered by the deficiencies in his brief that

we must dismiss the appeal. See, e.g., Galvan v. State, 877 N.E.2d 213, 216 (Ind. Ct.

App. 2007). We simply cannot discern Sirbu’s contentions or argument beyond his

general contentions that he did not intentionally mislead the Department of Workforce

Development and that he inadvertently failed to submit his telephone number as required

to participate in the hearing. As we have explained above, an adequate brief on appeal

requires more than contentions.           Sirbu’s substantial failure to comply with various

appellate rules is not merely a technical violation but makes it virtually impossible to

discern the merits of his appeal, let alone address them. This court will not fashion an

argument on behalf of a party who fails to make an argument and support it with cogent


        1
          Sirbu appears to ask that we reweigh the evidence, which we will not do. See, e.g., T.B. v. Rev.
Bd. of the Ind. Dept. of Workforce Dev., 980 N.E.2d 341, 345 (Ind. Ct. App. 2012).
                                                    4
reasoning and appropriate citations to authority and the record. See Young v. Butts, 685
N.E.2d 147, 151 (Ind. Ct. App. 1997). “A court which must search the record and make

up its own arguments because a party has not adequately presented them runs the risk of

becoming an advocate rather than an adjudicator.” Id.

      Dismissed.

BAILEY, J., and PYLE, J., concur.




                                           5